Case: 1:18-cv-00091-MWM-KLL Doc #: 60 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 340

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

DAVID DURHAM, : Case No. 1:18-cv-91
Plaintiff, ‘ Judge Matthew W. McFarland

VS.

DETECTIVE JERRY NIFENEGGER,
et al.,

Defendants.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION
(DOC. 57) AND DENYING IN PART MOTION FOR LEAVE TO AMEND THE
COMPLAINT (DOC. 41)

 

The Court has reviewed the Order and Report and Recommendation (Doc. 57) of
United States Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant
to 28 U.S.C. § 636(b). As no objections to the Report and Recommendation have been
filed and the time do so has expired, the Court hereby ADOPTS the Report and
Recommendation in its entirety. Accordingly, Plaintiff's motion for leave to amend the
complaint (Doc. 41) is DENIED insofar as Plaintiff seeks to bring claims under 42 U.S.C.
§ 1983 and supplemental state law claims other than claims for conversion/ unjust
enrichment and civil conspiracy against Scott Hollopeter.

IT IS SO ORDERED.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Hath wee 2

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE
